By the Court,

Savage, Ch. J.
The court of common pleas had no jurisdiction of the matter, nor did they possess the power on summary application of this kind, to inquire into the regularity or fairness of the judgments. The jurisdiction of the common pleas, in such cases, is confined to the process of execution sued out on (he judgments, which, issuing under the seal of the court, is subject to the control of the court; and for any abuse in the suing out of the process, or irregularity in its execution, the common pleas have a right to interfere. (3 Cowen, 506. 5 Cowen, 31.) But they cannot inquire into the regularity or fairness of the judgments. In this case, there is no complaint in reference to the execution. The court of common pleas were correct in refusing the motion, and the mandamus is accordingly denied.